Name: Commission Regulation (EEC) No 2123/80 of 7 August 1980 suspending imports of frozen squid (Loligo spp)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 80 Official Journal of the European Communities No L 206/27 COMMISSION REGULATION (EEC) No 2123/80 of 7 August 1980 suspending imports of frozen squid (Loligo spp) Whereas the entry price established for frozen squid (Loligo spp) is at present below the reference price ; whereas, in order to avoid continued disturbance of the Italian market by abnormally low priced imports, it is necessary to suspend imports of the products in question while prices remain at a level below that of the reference price, HAS ADOPTED THIS REGULATION : Article 1 1 . All imports into Italy of frozen squid (Loligo spp) in the Annex, originating in and coming from non-member countries with the exception of Greece, are hereby suspended . 2 . Paragraph 1 shall not apply to imports of products which comply with the reference price set out in the Annex. Article 2 The items to be taken into account in determining whether an import complies with the reference price as referred to in Article 1 (2) shall be as follows : (a) the free-at-Community frontier price, before customs clearance ; (b) unloading costs . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( ! ), as last amended by Regulation (EEC) No 2903/78 (2 ), and in particular the third subparagraph of Article 19 (6) thereof, Whereas Article 19 (4) of Regulation (EEC) No 100/76 provides inter alia that, where the entry price for a given product imported from a non-member country is lower than the reference price, in the case of the products listed in Annex II , imports may be suspended or restricted to specified qualities, forms of presentation or end uses ; Whereas, under Commission Regulation (EEC) No 3052/79 of 21 December 1979 fixing reference prices for fishery products for the 1980 fishing year (3 ), the reference price for frozen squid (Loligo spp) was fixed at 1 573 ECU per tonne ; Whereas Article 19 (3) of Regulation (EEC) No 100/76 provides that, for products in respect of which a refer ­ ence price is fixed, an entry price is to be established on the basis of the lowest prices recorded for one and the same marketing stage on representative import markets or in representative ports of import, reduced by an amount equal to any customs duties and charges levied on those products and by the cost of transporting the products from those markets or ports to Community frontier crossing points ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 20, 28 . 1 . 1976, p. 1 . (2 ) OJ No L 347, 12 . 12 . 1978 , p. 1 . (3 ) OJ No L 343, 31 . 12 . 1979 , p . 34 . No L 206/28 Official Journal of the European Communities 8 . 8 . 80 ANNEX CCT heading No Description Reference price in ECU/tonne 03.03 B IV a) 1 Squid : \ ex aa) Loligo spp 1 573